Title: To John Adams from James Sullivan, 2 October 1789
From: Sullivan, James
To: Adams, John



Sir
Boston 2d October 1789

I have to acknowledge the honor of receiving yours of the 17th & 21st instant
In my Letter of the 18th of Agust, I suggested to your consideration, the idea of encreasing the circulating medium of the United States, by some kind of paper Credit. I hinted that I believed, the duties, and import, Established, would call for more cash than is in circulation within the Union, and that there was no instance in any Country where one half of their medium passes through the public treasury annually. In your obliging answer, you reply, that the money, as soon as received into the treasury, will be again paid to the creditors of Government, and so be passed immediately into circulation. And that the States are destitute of that Credit which is necessary to the support of a proper currency. These positions may be both true, but I am by no means convinced of the certainty of the one last mentioned, provided the government is administred with firmness moderation and prudence.
I have been in the Country upon business where money would have appeared if there had been any, and do assure you, that since my first introduction into the world, I never new so much complaint, or saw so much foundation for complaining. Our Common people have more money than the peasants of other Countries, but you know Sir, that their Leaders in the revolution engaged that they should have more. Their habits of expenditure cannot be suddenly changed without great convulsions, and perhaps civil war. It is no easy task to learn to bear poverty with patience but I only mean this as an apology for having troubled you on the subject, and urge the matter no further: Time decides upon all things.
I have read with great pleasure yours of the 21st., wherein you mention with great strength of expression, your determination to urge with integrity, those political principles which tend to give Government a proper balance, and consequently to secure to the people, those rights, for which all good governments are instituted. I believe the people are too sensible of your services to treat you ill, and that your fellow citizens are too much enlightened to persecute a real friend. If your are ever injured, it will be by those, who from a real regard to the principles of despotism abhor every one who took an active part in the late revolution, or by them who have no idea of government, but as it affords them wealth and emolument. These will court you while you are in power to serve them, but the moment your old friends, and the real People at large shall be induced to neglect you, these men will fatten on the triumph.
I might complain of being used not so well as I think I had aught to expect; I engaged early in defense of my Countrys freedom, God knows it was on the purest, and most disinterested principles. I spent the prime of my life in Legislative, and Judicial, Capacities with no Emolument but paper money. I have, while there, been threatened with halters, gaols, &c., by men who are now in the warm Embraces of Government. When the People by an unhappy combination of circumstances were exceedingly oppressed, and a number of them run mad, I took those healing measures on our small scale, which Necker is taking in the great world: and Established without shedding blood by the civil arms, peace, and tranquility. For I believe that in all civil commotions, the less blood there is shed by the civil authority, the more lasting the succeeding peace will be. When the Constitution of the United States was submitted to the Consideration of the people, notwithstanding the  fervor which then reigned, I was honest enough to express my wishes for such amendments as I considered essentially necessary to guard those rights which my Countrymen have bled to preserve, and for no other amendments than what Congress have agreed to, but for this, I find myself neglected by the national government, as I do not want an office for the Emolument of it, so I can make myself very happy with the esteem and love of the people in private life.
Your ideas of an equipoise of powers in civil Government are always entertaining, and instructive to me, and I am generally cautious of expressing opinions to one, on whom the Learned world looks with so much respect as they do on you, but out of respect to you, I will venture to offer a few observations.
All writers upon civil government agree, that there naturally exists three powers, which in a free Government can never be united in one man, or in one body of men: that such a Constitution as these writers speak of ever existed, complete in all its parts I have yet to learn. The Europeans pretend that their orders of nobility Aristocratic bodies forming one balance of the three powers, but it appears to me, that the nobility in every kingdom in Europe are an artificial, and not a natural branch of government, and that the people at large, while they suffer much by, & derive no other benefit from them, than what arises from the wars between them and the sovereign power: without any regard in either for the rights of the people.
When the United States declared themselves Independent, they became separate sovereignties: and according to Montesque, and other writers, the people were both sovereign, and subjects. Their magistrates were their ministers to Execute the Laws, while the body of the people were the supreme legislatures.
Upon the adoption of the General Government, a part of this Sovereignty was yielded, but the several states yet possess a great share of that Sovereignty, over the subjects, and property they held before.
In the departments of the General Government I cannot find any provision expressly made for the three great powers so much talked of. The President under certain advisory checks, holds the Executive Power; the Senate, and House, under the Check of the President’s negative hold the Legislative Authority. The Senate is said to be a substitute for an aristocratic body, but while the two Houses of the Legislature, in the several states choose the Senators, they are still but the representatives of the People though introduced by a sort of double refinement in election.
An Aristocracy, as I conceive of it, must be independent both of Sovereign and People, hence it follows that a Democracy cannot admit the appearance of an Aristocratic body. When I say an Aristocracy is independent of the sovereign and the People, I mean that they are so, as to their future existence and duration.
The supreme Judicial holds that office during good behaviour, which is a tenure quite incompatible with the ideas of an Aristocracy, but this tenure, however pompous it may sound, when cooly examined will be found to be no more than a tenancy at will. And what is worse it depends upon the legislative branch for existence. Though the judges are appointed by the Supreme Executive, during good behaviour; and their salaries irrevocably fixed by the Legislature, yet they may be impeached by the House, and tried and removed by the Senate. Therefore should there ever be a time, when the President, House and Senate, shall agree upon a law for changing the Constitution, and the judges shall refuse to carry it into Execution, they may be removed by one branch of the Legislative power, and their seats filled with men who will act in consort with the other powers of State. Then where is the Counterpoise which is so much talked of? It may be answered that the judges will have integrity and firmness enough to do right. That no doubt is the case with the Present Bench, nor is there Danger of a violation of the Constitution in the Present age. But these observations if they have any weight, may be used to prove all Constitutional checks, and balances to be unnecessary.
The method taken by all the Governments that I know any thing about to support themselves, and counterpoise their systems, is to rob the People of their Wealth, their liberty, and their understanding, and to press them down with standing armies, and all this under pretense of defending them from a foreign power, which could not make them more unhappy, even by a Conquest. But this can never be made the case in America, because the People have got a habit of understanding their own interests, and cannot lose the use of arms.
But I am by no means aware, that the insufficiency of the Judicial, to counterpoise the other powers of Government in the plan adopted by the People of the United States, can ever become dangerous. The constitution has made as I conceive full provision in this case. The existence of the states with uncontroullable, and sovereign powers in some things, is preserved and guarenteed by the General Government and are necessary to the election of Presidt, vice President, and Senators. The legislature of each hath certain honor, rights, and privileges which they will jealously defend, and their very Existence as Sovereign states depends upon the preservation of the balance of the new general Government. To these I look as the most powerful checks, and contemplate them as possessing all the power necessary both to Counterpoise the Union, and to defend the people against the encroachments which may in future ages be attempted upon their liberty.
This species of balance may no doubt be attended with all the evils which you mention as flowing from the encampment of great men, in the various parts of the Continent, but there can be no way to prevent it, unless by the mode of European Governments, that is to rob the people of the power of acting at all, for nature has irrevocably established it, that where man has the power of doing good, he has the power of doing evil. You must therefore rob the people of the power of free agency, or they may do wrong.
In a government where the people have any share of freedom, and profess any quantity of property, the beam of balance will be always vibrating, and will turn more, or less according to the agitation of the surrounding atmosphere, or other accidents. This flows forever from the imperfection of man, and must for the sake of the rights of numan nature, be born in the political, as we bear storms, and tempests, in the natural world.
The dependence I have for peace and good order, is in the wise administration of all our governments, and in the intelligence and goodness of my Countrymen. They possess property, and hope for more, and have given full evidence of their wishing for a government to protect man in the enjoyment of it. They have indeed unhappily fallen into such mistakes and irregularities, as will essentially injure them, but I believe their habits are quite averse to the frequent repetition of them.
Should the Americans ever become ignorant, poor, and undisciplined, a strong state may be erected on the ruins of freedom, but I believe they never will. Should such a government succeed, it will wan voluptious, arrogant, arbitrary, and cruel, and finally like the Roman, & other empires will die of wounds received from its own hands.
Should there ever be an unhappy controversy between the general government, and the particular states, a division of the whole into two or more states will be the probable Consequence, when the northern states will contend still for freedom, but how long they will hold a free constitution, the Century in which the controversy shall take place may determine.
At present we can be in no danger while the general government is administred with impartiality, moderation, and prudence. An attempt to alter the constitution or to infringe the rights of the particular states, would undoubtedly kindle a fire to be quenched only with blood.
I do not give you the trouble of reading this, supposing you would be instructed by it, or that any thing I can write will be entertaining to you: but I wish you to believe that I am fully convinced, that the happiness of a people, depends much upon the principles of the Government under which they live, and that I am firmly of opinion, that the United Independence of America must be preserved by Moderation, Prudence, & Virtue, as certainly as it was acquired by Wisdom, Valour and firmness.
I have the honor to be / with sentiments of the highest / respect your most obedient / and most humble Servt.
Ja. Sullivan